Citation Nr: 9910905	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  97-06 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, to include as secondary to Persian Gulf War 
service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel



INTRODUCTION

The veteran served on active duty from June 1960 to March 
1965, from July 1965 to June 1969, from January 1971 to July 
1977, and from November 1990 to June 1991.  The veteran also 
had additional service with the Arkansas National Guard until 
October 1992.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1997 rating 
decision from the No. Little Rock, Arkansas, Regional Office 
(RO), which determined that new and material evidence had not 
been received to reopen the veteran's claim for service 
connection for a cervical spine disorder, to include 
spasmodic torticollis.  The veteran perfected a timely appeal 
to that decision.

In a decision dated in April 1998, the Board determined that 
the current claim was a new claim due to liberalizing 
legislation.  Additionally, the Board remanded this case to 
the RO for additional development.


FINDINGS OF FACT

1.  The veteran's cervical spine symptoms, to include pain, 
stiffness, twitching of his neck muscles, and involuntary 
tilting of the head, have been diagnosed as spasmodic 
torticollis with degenerative arthritis and ankylosis of the 
cervical spine.

2.  There is no competent medical evidence of record, which 
tends to establish a nexus between the currently diagnosed 
spasmodic torticollis with degenerative arthritis and 
ankylosis of the cervical spine and his military service or 
any incident therein.


CONCLUSION OF LAW

The claim for entitlement to service connection for a 
cervical spine disorder, to include as secondary to Persian 
Gulf War service, is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  This means that there must be evidence of disease 
or injury during service, a current disability, and a link 
between the two.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza at 504.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131.

Additionally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Furthermore, service connection 
will be granted for arthritis or an organic disease of the 
nervous system, if it is manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (1998).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Moreover, service connection may be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue, signs 
or symptoms involving skin, headaches, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 C.F.R. § 3.317(a)(b) 
(1998).  The chronic disability must have became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a) (1998).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (1998).  Further, a chronic 
disability is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3) (1998).  The 6-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.  

Compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a), if there is affirmative evidence that an 
undiagnosed illness, (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure form active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (1998).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (1998).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  Id.

The veteran in his substantive appeal contends that his 
spasmodic torticollis did not start in on day.  He had neck 
problems since 1991 and the problems have progressed.

The record reflects that the veteran served in the Persian 
Gulf from January to May 1991.  The service medical for all 
periods of active duty and the medical records associated 
with Reserve duty reflect no complaint or finding diagnostic 
of a cervical spine disorder.  The separation medical 
examination conducted in April 1991 clinically evaluated the 
spine as normal.  

The veteran was evaluated in July 1993 by a private physician 
for complaints of pain and stiffness in his neck.  The 
symptoms had been present for two months.  He denied a 
history of any neck injury.  The impression was spasmodic 
acquired torticollis.  He was evaluated later in July 1993 by 
a physical therapist.  At that time he indicated that 
approximately one year ago, he noticed his neck slightly 
pulling to the right.  Subsequent evaluations confirmed the 
diagnosis of spasmodic torticollis.
Private X-rays of the cervical spine dated in August 1993 
showed mild osteophytic changes with some anterior spurring.  
A medical statement from Bruce D. Robbins, M.D., dated in 
December 1993 included the private physician's diagnostic 
impression that the veteran had significant spasmodic 
torticollis of unknown etiology.  The veteran has continued 
to receive extensive treatment at VA and private facilities 
of the spasmodic torticollis.  

The report of a Persian Gulf Registry examination performed 
in April 1994 included a diagnosis of spasmodic torticollis 
to the right since 1993.  AVA general medical examination 
conducted in July 1994.  At that time the veteran reported 
stiffness and decreased range of motion of the neck.  The 
diagnosis was spastic torticollis.

A statement from [redacted] dated in March 1997 is to the 
effect that the veteran was a part-time employee of his from 
March 1989 to November 1991 and that the veteran was called 
to active duty in November 1990.  Mr. [redacted] reported that 
the he noticed that the veteran had a problem with turning his 
neck upon his return from the Persian Gulf War and that it 
kept getting worse until the veteran could no longer work and 
had to quit his job.

A statement from the veteran's wife, dated in March 1997 
indicated that she had seen the veteran's health gradually 
run down since returning home in 1991.  The veteran's wife 
reported that the veteran developed a stiff neck disorder, 
which became more severe, within a short period of time after 
returning home.  She indicated that the veteran's neck 
disorder was diagnosed as profound torticollis or infected 
nerves after four years of treatment.

In another statement from Mr. [redacted] dated in June 1998, 
he reported that the veteran's pay decreased between 1992 and 
1993 due to his neck disorder, which left him incapable of 
performing his job without being in so much pain.

In another statement from the veteran's wife dated in June 
1998, she reported that the veteran began having neck pain, 
which developed into having a stiff neck and not being able 
to turn his head during the summer of 1991 after returning 
from the Gulf War.

A VA examination was conducted in August 1998.  At that time, 
the veteran reported that he developed twitching of his neck 
muscles and pain in his neck in 1992 and that since that time 
he has experienced progressive involuntary tilting of his 
head to the right and turning of his head to the right.  The 
examiner concluded that the veteran had a diagnosis of 
spasmodic torticollis with onset as described above.  
Significantly, after reviewing the veteran's medical history 
and examining his cervical spine, it was the examiner's 
opinion that the veteran had definite spasmodic torticollis 
and that the time of onset of this disorder could not be 
stated any more accurately based on the information 
available.  The examiner noted that he was unable to identify 
any precipitating factors that occurred while the veteran was 
in the military that would relate to his spasmodic 
torticollis and that this was considered to be a chronic 
disability resulting in significant pain, interfering with 
the veteran's ability to be gainfully employed.

During another VA examination, the veteran reported that he 
developed a habitual twist of the neck in 1992 while in 
service.  He stated that his head tilted to the right side 
gradually as his twitching increased.  He reported complaints 
of involuntary twitching and pain in the posterior cervical 
area and the back of his head.  The examiner concluded that 
the veteran had diagnoses of degenerative arthritis of the 
cervical spine at the C4 level, and ankylosis cervical spine 
secondary to effects of spastic torticollis on the right.  
After reviewing the veteran's medical history and examining 
his cervical spine, it was the examiner's opinion that the 
veteran had cervical spine disorder due to the effects of 
spasmodic torticollis; that the diagnosis was a known 
clinical diagnosis; and that the known clinical diagnosis 
represented the cause of the veteran's diagnosed disability.

To summarize, the Board finds that the veteran's cervical 
spine symptoms have been associated with a known diagnosis, 
spasmodic torticollis, and, therefore, do not meet the 
requirements of a chronic disability of unknown diagnosis.  
38 C.F.R. § 3.317(a) (1998).  

The service medical records reflect no complaint or finding 
diagnostic of spasmodic torticollis or arthritis of cervical 
spine.  There are several lay statements from the veteran, 
his wife, and a former employer, which are to the effect that 
the veteran was experiencing difficulties with his neck 
shortly after his discharge in June 1991.  Lay statements 
describing the symptoms of a disease are considered competent 
evidence.  However, a lay person is not competent to make a 
medical diagnosis, or to relate a given medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  In this regard, the first post service clinical 
evidence of a cervical spine disability was in July 1993, 
more than two years following service.  

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record, which 
tends establishes a relationship between the currently 
diagnosed spasmodic torticollis and the arthritis and 
ankylosis of the cervical spine and the veteran's military 
service, to include service in the Persian Gulf.  
Additionally, there is no competent medical evidence of 
record, which tends to show that the spasmodic torticollis or 
the arthritis of cervical spine was manifested within one 
year after service.  Accordingly, the veteran's claim is not 
well grounded and must be denied.   See Clauza

Where a claim is not well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69, 77-80 
(1995).  The Board is satisfied that the veteran has been 
informed of the requirement necessary to establish a well-
grounded claim.  

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran. See Bernard v. Brown, 4 Vet.App. 384 (1993).


ORDER

The claim for entitlement to service connection for a 
cervical spine disorder, to include as secondary to Persian 
Gulf War service, is denied.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

